Citation Nr: 1451402	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  10-11 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for left leg radiculopathy.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to service connection for a cervical spine disability, to include as secondary to the service-connected degenerative joint disease, lumbar spine (hereinafter "lumbar spine disability").


REPRESENTATION

Veteran represented by:	Disabled American Veterans 




ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from September 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In September 2013, the Board (1) denied initial disability ratings for the service-connected lumbar spine disability in excess of 10 percent for the rating period prior to August 5, 2011, and in excess of 40 percent from August 5, 2011; (2) granted a separate 10 percent disability rating for left leg radiculopathy associated with the lumbar spine disability; and (3) remanded the issues of service connection for a cervical spine disability and entitlement to a TDIU for further development.  The Veteran appealed the Board's denial of a disability rating in excess of 10 percent for left leg radiculopathy to the United States Court of Appeals for Veterans Claims (Court).  In September 2014, the Court partially vacated the Board's September 2013 decision pursuant to a Joint Motion for Partial Remand.  The Veteran explicitly abandoned the appeal with regard to the issue of higher initial ratings for the service-connected lumbar spine disability.  

The parties to the Joint Motion for Remand requested that the Court vacate the Board's decision on the basis of agreement that the Board had provided inadequate reasons or bases when considering whether separate ratings were warranted for the multiple lower extremity nerves involved in the Veteran's left leg radiculopathy.  The parties agreed that the Board had failed to discuss whether the Veteran may be entitled to separate ratings for impairment of the sciatic and femoral nerve branches.  The parties agreed that the Board should remand the issue of a higher disability rating for left leg radiculopathy for a new VA examination that addresses all nerves involved in the Veteran's disability and their corresponding severity.

The issue of a separate disability rating for right leg radiculopathy, as secondary to the service-connected lumbar spine disability, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See May 2014 Appellant Brief.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  


REMAND

Initial Rating for Left Leg Radiculopathy 

The parties to the September 2014 Joint Motion for Partial Remand agreed that the Board should remand the issue of a disability rating in excess of 10 percent for left leg radiculopathy for a new VA examination that addresses all nerves involved in the Veteran's disability and their corresponding severity.  Based on the above, the Board finds that further VA examination is required so that the decision is based on a record that contains a current and adequate examination.  Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).         

(Formerly Remanded) Service Connection for a Cervical Spine Disability and Entitlement to a TDIU

In September 2013, the Board, in pertinent part, remanded the claims for service connection for a cervical spine disability and entitlement to a TDIU for further evidentiary development.  Based on review of the claims file, it does not appear that all the development directed by the Board in the September 2013 remand has been conducted.  As such, the Board finds that an additional remand is required for the AOJ to comply with the September 2013 Board remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate with the record all outstanding VA treatment records pertaining to treatment for the cervical spine disability.

2.  Then, schedule the Veteran for a VA examination(s) to assist in determining the current severity of the service-connected left leg radiculopathy and to obtain an opinion as to the nature and etiology of the claimed cervical spine disorder.  The VA examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted.  

	A.  The VA examiner should specifically note all nerves involved with the left leg radiculopathy and indicate their corresponding severity.

	B.  The examiner should diagnose all cervical spine disabilities and then offer the following opinions:   

Is it at least as likely as not (50 percent or greater probability) that each cervical spine disability was incurred in active service?

Is it at least as likely as not (50 percent or greater probability) that each cervical spine disability was caused by the service-connected lumbar spine disability?

Is it at least as likely as not (50 percent or greater probability) that each cervical spine disability was aggravated (permanently worsened in severity beyond a natural progression) by the service-connected lumbar spine disability?

	C.  The examiner should also offer an opinion regarding the occupational impairment caused by the service-connected disabilities, both individually and considered together.  In rendering this opinion, the examiner should consider the Veteran's education and previous work experience, but should not consider his age or the effect of any non-service-connected disabilities.  

3.  Then, readjudicate the appeal.  If any of the issues remain denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



